DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the amendment, filed on 12/23/2020.
Claims 1, 6, 7 and 10 have been amended.  Claims 2, 8 and 14 have been canceled.  Claim 18 is new.  Claims 1, 3-7, 9-13 and 15-18 are presented for examination, with claims 1, 6, 7 and 10 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al., US 9558297 (hereinafter “Bailey”), in view of Krishnamurthy, US 2010/0250611 (hereinafter “Krishnamurthy”), and further in view of  Karras et al., US 2016/0070767 (hereinafter “Karras”).


at least one memory configured to store computer program code (e.g. local memory with code stored thereon for execution in connection with performing different operations, Bailey: col. 6, lines 32-38); and
at least one processor (e.g. Each of the adapters may be implemented using hardware including a processor with local memory, Bailey: col. 6, lines 32-38) configured to execute the computer program to:
store, in the at least one memory, a transformed tree structure with transformed link orientation between nodes of an original tree structure transformed by a rotation operation reversing a level between the nodes (e.g., A memory management data structure may include a tree structure of nodes each representing a free memory portion of a size used as a key value.  FIGS. 3 and 3B are examples illustrating tree rotation operations for reversing/changing a level between nodes in the tree [as transformed tree structure].  Wherein, links between nodes in the tree have been interpreted as link orientations, Bailey: Figs. 3 and 3B), the original tree structure being a tree structure indicating hierarchical inclusion relations among data sets associated with the nodes (e.g. Element 210, in Fig. 3, may represent a start state [as the original tree structure] when performing a right rotation to result in the final state as illustrated in 220. The right rotation operation as shown in the example 200 is performed with Q as the root in the starting state and is a right rotation on, or rooted at, Q, Bailey: Figs. 3 and col. 10, lines 60-64.  A tree as disclosed by Bailey is a binary tree.  A binary tree is a data structure may be defined as a tree );
Bailey does not directly or explicitly disclose:
store, in the at least one memory, a reverse link, to retain the hierarchical inclusion relation indicated by the original tree structure, the reverse link being a link between an ex-lower-level node and an ex-upper-level node that have been reversed;
Krishnamurthy teaches:
store, in the at least one memory, a reverse link, to retain the hierarchical inclusion relation indicated by the original tree structure, the reverse link being a link between an ex-lower-level node and an ex-upper-level node that have been reversed (e.g. Fig. 2 shown a tree that describes all the parent/child relationships between nodes of the tree.  As shown by FIG. 2, each node of the tree has a unique node identifier (or "node id"), which may be any set of characters that may be used to uniquely identify a node of the tree.  FIG. 2 also illustrates the preorder number associated with a particular node of the tree identifies a position for the particular node in a depth-first search ordering of the plurality of nodes of the tree; the subtree size associated with a particular node of the tree identifies a count of all the nodes in a subtree (the subtree includes the particular node) rooted at the particular node.  The hierarchal data may be stored in database of storage medium 340, of the system 300, in a manner that enables paging or scrolling operations to be performed on a  Krishnamurthy: Figs. 2-3 and [0032]-[0051]); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for memory management as disclosed by Bailey to include a method and apparatus for performing a paging operation on a tree having a plurality of nodes as taught by Krishnamurthy to provide techniques for storing hierarchal data in a manner that enables paging or scrolling operations to be performed on a tree represented by the hierarchical data.
Bailey in view of Krishnamurthy does not directly or explicitly disclose:
store, in the at least one memory, a temporarily placed link in association with the reverse link, the temporarily placed link being a link to a node that has been transferred from immediately below the ex-lower-level node to immediately below the ex-upper-level node; and 
based on the transformed tree structure, search an object node that is a node associated with a data set including an input data set, wherein the search of the object node includes: (a) if an object node has a reverse link, further search a node at a destination of the temporarily place link associated with the reverse link, and (b) if a node other than an object node has a reverse link, further search a node at a destination of the reverse link
Karras teaches:
store, in the at least one memory, a temporarily placed link in association with the reverse link, the temporarily placed link being a link to a node that has been transferred from immediately below an ex-lower-level node to immediately below an ex-upper-level node, the ex-lower-level node and the ex-upper-level node being the nodes having the levels that have been reversed (e.g. There are many techniques for managing the tree );
based on the transformed tree structure, search an object node that is a node associated with a data set including an input data set (e.g. The tree data structure associated with the tree traversal operation may include a plurality of nodes. Each of the nodes in the tree data structure may be classified into one of a plurality of nodesets. A nodeset, as referred to herein, is a collection of related nodes, Karras: [0026]), wherein the search of the object node includes: (a) if an object node has a reverse link, further search a node at a destination of the temporarily place link associated with the reverse link (e.g. use a stack data structure to temporarily store any nodes (or a pointers) of the tree data structure encountered during the traversal that represent alternate paths to take while processing from one node to the next node of the tree data structure. As each path is traversed, nodes of the tree data structure are intersected by the query data structure. Multiple intersected child nodes may require the tree traversal operation to be bifurcated. In other words, when more than one child node is intersected by the query data structure, the path may diverge. One technique for handling this divergence in processing is to utilize a stack data structure. As one path in the tree is taken from a particular node, other paths that are not taken may be stored in the stack data structure, such as by storing a node (or a pointer to a node) in the stack data structure that represents the divergent path not immediately selected for processing, Karras: [0023] and [0025]), and (b) if a node other than an object node has a reverse link, further search a node at a destination of the reverse link (e.g.  Tree data structures may be traversed according to various algorithms. One algorithm may perform a tree traversal operation according to a depth-first traversal method. Another algorithm may perform a tree traversal operation according to a breadth-first traversal method. As each node in the tree data structure is traversed, one or more child nodes of the node may be tested for intersection with a query data structure, such as a ray. Each of the intersected child nodes may need to be traversed with respect to ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for memory management as disclosed by Bailey in view of Krishnamurthy to include A system, computer readable medium, and method are disclosed for performing a tree traversal operation as taught by Karras to provide the improvement of spatial resolution of tree data structures using local coordinate systems.

Regarding claim 2, Krishnamurthy and Karras further teach, the data management system according to claim 1, further comprising
the one or more processors acting as a node-search unit, based on the transformed tree structure, configured to search an object node that is a node associated with a data set including an input data set (e.g. the scheduler 510 searches the queue for ray identifiers that are ready to be launched, Karras: [0092]),
wherein the node-search unit, a) if an object node has a reverse link, further searches a node at a destination of the temporarily placed link associated with the reverse link, and, b) if a node other than an object node has a reverse link, further searches a node at a destination of the reverse link (e.g. Embodiments of the invention may perform edit operations (such as an add operation or a delete operation) to nodes of a tree in a batch fashion. The performance of these edit operations may be optimized by analyzing the batched edit operations prior to their performance. To illustrate, prior to their performance, edit operation that have been requested to be performed on a tree may be arranged in a sequence. The sequence may be based on the preorder number of the node on which each ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for memory management as disclosed by Bailey in view of Krishnamurthy to include A system, computer readable medium, and method are disclosed for performing a tree traversal operation as taught by Karras to provide the improvement of spatial resolution of tree data structures using local coordinate systems.

Regarding claim 3, Krishnamurthy and Karras further teach, wherein the at least one processor is further configured to: 
select a link to be a target of the rotation operation from the original tree structure or the transformed tree structure (e.g. as shown in FIG. 6, child node F has been added to parent node C. FIG. 2 depicts the same tree shown by FIG. 6 prior to adding child node F to parent node C. The path from node C to the root node is node C, node B, and node A. As shown by FIG. 6, the subtree sizes associated with nodes C, B, and A have been incremented by one as compared to the tree depicted in FIG. 2, Krishnamurthy: [0064]-[0068], Figs. 6 & 8),
if the selected link is a regular link that is not a reverse link, reverse levels of two nodes linked by the selected link, and transfer a transferred link that is a link immediately below an ex-lower-level node to immediately below an ex-upper-level node to transform a tree structure (e.g. if the number of number of add operations, in the sequence of edit operations, that are to be performed on nodes having a preorder number less than the preorder number of a particular node of the tree is equal to the number of delete operations, in ),
store, in the at least one memory, the selected link as the reverse link, and store, in the at least one memory, as the temporarily placed link, the transferred link in association with the reverse link (e.g. There are many techniques for managing the tree traversal operation. One technique is to use a stack data structure to temporarily store any nodes of the tree data structure encountered during the traversal that represent alternate paths to take while traversing the tree. When a particular node is processed by the traversal algorithm, each of the child nodes of the node are tested for intersection with the query data structure. Then, each of the intersected child nodes (i.e., those child nodes that intersect the query data structure) are added to the stack data structure. Then, as long as the stack data structure includes at least one element, the top element of the stack data structure is popped from the stack data structure and the process of testing the child nodes of the popped node for intersection with the query data structure is repeated, Karras: [0023]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for memory management as disclosed 

Regarding claim 4, Krishnamurthy further teaches, the data management system according to claims 1 , wherein the at least one processor is further configured to:
when detecting, from the transformed tree structure, a node having both a reverse link and a regular link that is not a reverse link, transfer a subtree structure under the reverse link from a tree-structure-holding area of the at least one memory to a divided-tree-structure-holding area of the at least one memory (if the number of number of add operations, in the sequence of edit operations, that are to be performed on nodes having a preorder number less than the preorder number of a particular node of the tree is equal to the number of delete operations, in the sequence of edit operations, that are to be performed on nodes having a preorder number less than the preorder number of the particular node, then the preorder number of the particular node does not need to be updated, since the position of the particular node in the depth-first search ordering of the trees of the node will not change, Krishnamurthy: [0011]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for memory management as disclosed by Bailey to include a method and apparatus for performing a paging operation on a tree having a plurality of nodes as taught by Krishnamurthy to provide techniques for storing hierarchal data 

Regarding claim 5, Krishnamurthy further teaches, the data management system according to claims 1, wherein
an inclusion relation of the data sets is determined based on similarity among data elements, and a data set associated with a lower-level node is a subset of a data set associated with an upper-level node and a set made up of data elements having stronger similarity (Krishnamurthy: Figs.6 & 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for memory management as disclosed by Bailey to include a method and apparatus for performing a paging operation on a tree having a plurality of nodes as taught by Krishnamurthy to provide techniques for storing hierarchal data in a manner that enables paging or scrolling operations to be performed on a tree represented by the hierarchical data.

Claim 6 recites a data management device comprising similar subject matter as of claims 1 and 2.  Therefore, claim 6 is rejected by the same reasons as discussed in claims 1 and 2.

Claims 7 and 9 recite a data management method comprising similar subject matters as of claims 1 and 3.  Therefore, claims 7 and 9 are rejected by the same reasons as discussed in claims 1 and 3.



Claims 11 and 17 have similar subject matter as of claim 3.  Therefore, claims 11 and 17 are rejected by the same reasons as discussed in claim 3.

Claims 12 and 13 have similar subject matter as of claim 4.  Therefore, claims 12 and 13 are rejected by the same reasons as discussed in claim 4.

Claims 15 and 16 have similar subject matter as of claim 5.  Therefore, claims 15 and 16 are rejected by the same reasons as discussed in claim 5.

	Regarding claim 18, Krishnamurthy further teaches, wherein the original tree structure indicate that a data set associated with an upper-level node include an element of a data set associated with a lower-level node (e.g. Fig. 2 shown a tree, has been interpreted as the original tree structure, that describes all the parent/child relationships between nodes of the tree.  As shown by FIG. 2, each node of the tree has a unique node identifier (or "node id"), which may be any set of characters that may be used to uniquely identify a node of the tree.  FIG. 2 also illustrates the preorder number associated with a particular node of the tree identifies a position for the particular node in a depth-first search ordering of the plurality of nodes of the tree; the subtree size associated with a particular node of the tree identifies a count of all the nodes in a subtree (the ). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for memory management as disclosed by Bailey to include a method and apparatus for performing a paging operation on a tree having a plurality of nodes as taught by Krishnamurthy to provide techniques for storing hierarchal data in a manner that enables paging or scrolling operations to be performed on a tree represented by the hierarchical data.

Response to Arguments
Applicant’s arguments, filed on 12/23/2020, with respect to claim 1 have been considered.  New ground of rejection has been provided in view of the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153